
	
		I
		111th CONGRESS
		1st Session
		H. R. 2954
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mr. Quigley (for
			 himself, Mr. Lipinski, and
			 Mr. Gutierrez) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to extend
		  the authority of the Secretary of Homeland Security to waive certain
		  requirements under the visa waiver program for an additional 2
		  years.
	
	
		1.Extension of waiver
			 authoritySection
			 217(c)(8)(A)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1187(c)(8)(A)(iii)) is amended—
			(1)by striking
			 June 30, 2009 and inserting June 30, 2011;
			 and
			(2)by striking
			 July 1, 2009 and inserting July 1, 2011.
			
